Terminal Disclaimer
The terminal disclaimer filed on 2/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,632,268 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Rand (2006/0062740), in fig 4 discloses a drug delivery device comprising: first (3) (sleeve part) and second parts (5) (piston part) moveable relative to each other from a closed position to an open position (para [0015]), figs 3-4); wherein the first part (3) defines a reservoir (21) (upper bore part) for containing a dose (2) (para [0017]), the reservoir (21) including side walls (side wall of upper bore part (21)) and a bottom (top portion of intermediate bore (25)) (para [0017)), and wherein at least a portion of the reservoir (21) includes at least a first curved surface (wall of upper section is formed as an annular wall (8) having an inner circumferential surface) (para [0016]); wherein at least a portion of the second part (5) fits against the first part (8) in the closed position to seal the dose (2) in the reservoir (21) (fig 3, para [0028]); and wherein the first (3) and second parts (5), in the open position, create an air path including an air inlet (17) (lower open end) and an air outlet (15) (upper open end), wherein the air inlet is configured to direct at least a portion of air flow (B) entering the air inlet at the air outlet in the open position (fig 4, para [0032]), and wherein at least a portion of the air path (B) is shaped to create a restriction (19)) (para [0017]).  However, neither Rand nor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785